Citation Nr: 1411846	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chondromalacia/degenerative joint disease of the bilateral knees, claimed as a bilateral leg condition, to include as secondary to service-connected right and left heel spurs.


REPRESENTATION

Veteran represented by:	Kenneth Crow, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from February 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which denied the Veteran's claim for service connection for chondromalacia/degenerative joint disease of the bilateral knees.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a November 2013 hearing (Travel Board).  A hearing transcript has been associated with the Veteran's claims file.  Although the record was held open for an additional 90 days to allow the Veteran to submit additional evidence, the Board notes that it has received no such submissions.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file.  In addition, the Virtual VA file contains VA treatment records dated through May 2010; such records were considered in the September 2012 supplemental statement of the case.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for chondromalacia/degenerative joint disease of the bilateral knees so that he is afforded every possible consideration.  38 U.S.C.A.         § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Veteran contends that his current bilateral knee disorder is the result of physical training during service.  In the alternative, he has argued that his bilateral knee disorder was caused or aggravated by his service-connected right and left heel spurs.  Service treatment records document an injury to the left knee with an abrasion in October 1974 and an impression of an acute (minimal) muscle strain in the medial aspect of the left thigh in April 1975.  A May 2010 VA examiner opined that the Veteran's diagnosed chondromalacia/degenerative joint disease was not "directly caused" by service and provided a rationale for this opinion.  In addition, the examiner opined that the Veteran's service-connected disabilities did not cause significant stress on the knees and that there was no "secondary cause" related to the knees.  However, the examiner did not address whether the Veteran's service-connected right and left heel spurs aggravated his claimed bilateral knee disorder.  Therefore, on remand, an addendum opinion should be obtained to address the issue of aggravation.  

During his September 2013 hearing, the Veteran testified that he had been in the Reserve for approximately 10 years after active duty and that he recalled receiving treatment for his knees during that time, namely that his leg was placed into a cast.  He also testified that he had been treated for his knees while stationed at Fort Stewart.  Further development of this case is needed in order to ascertain the dates of the Veteran's service in the Army Reserve; the nature of that service to include the dates of each period of active duty, active duty for training, or inactive duty training; and what if any medical evaluation or treatment was received during that period for any of the claimed bilateral knee disorders.  All medical evaluation and treatment records compiled during the Veteran's Reserve service must also be obtained.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Veteran should also be contacted and asked to identify all private health providers who have treated his claimed bilateral knee disorder since service.
Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with medical release forms and specifically request that he execute them to authorize VA to obtain medical treatment records from any private health care provider who has treated his claimed bilateral knee disorder since service.

If appropriate medical releases have been received, obtain records of treatment from any private health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his attorney and request them to provide the outstanding evidence.

2.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Little Rock.  Such records dated through May 2010 have been associated with the Veteran's claims file.  

3.  Ascertain from the service department the exact dates of the Veteran's service in the Army Reserve, as well as the exact dates of each and every period of active duty, active duty for training, or inactive duty training served by him during that Reserve duty.

4.  Obtain for association with the Veteran's VA claims folder all personnel and treatment records, including reports of routine medical examinations, compiled during his period of Army Reserve service.  The Board notes that the Veteran testified during his September 2013 hearing that the served in the 212th Transportation Company.  If unsuccessful in obtaining this evidence, inform the Veteran and his attorney and request them to provide the outstanding evidence.

5.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the etiology of his claimed chondromalacia/degenerative joint disease of the bilateral knees. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following question:

Is it at least as likely as not (50 percent or greater probability) that bilateral knee disorder found to be present, to include chondromalacia/degenerative joint disease of the bilateral knees, is proximately due to or permanently aggravated by the Veteran's service-connected right and left heel spurs?

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  A complete rationale for all opinions expressed must be provided.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the September 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



